DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication(s) filed on 11/25/2021.
The Claims 11-12 have been canceled by the applicant.

Reasons for Allowance

Claims 1 and 8 are allowed. The following is a statement of reasons for the indication of allowable subject matter. Claim(s) 1 and 8 are allowed in view of Applicant's amendment, submitted to the Office on 11/25/2021, the present amendments along with applicant’s arguments/remarks made in the amendment overcome the art on record and the updated search. The closest prior art Hallengren (U.S. Pub. 20070185918) discloses method for consolidating data records. Method and techniques for operating a computer system to consolidate data records received from two or more network elements in a common consolidation node by distributing incoming data records to different links in the consolidation node by routing the data to be processed in sub-flows and consolidating the data records of the sub-flows in parallel. Hallengren in combination with Gao (U.S. Pub. 20170230822) which discloses methods and apparatus for IMSI acquisition method and device, and signaling monitoring system  allowed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471